       Case 3:19-cv-00070-SMR-CFB Document 1 Filed 09/27/19 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF IOWA
                                  EASTERN DIVISION

MERCEDES McNEAL,                              )
                                              )
       Plaintiff,                             )      Case No. ____________________
                                              )
v.                                            )      (Removed from District Court of Clinton
                                              )      County, Iowa, Case No. LACV046143)
WESTROCK SERVICES, LLC                        )
                                              )      NOTICE OF REMOVAL
       Defendant.                             )

       Defendant Westrock Services, LLC (“Defendant” or “Westrock”), by and through its

undersigned attorneys, hereby removes to the United States District Court for the Southern District

of Iowa the action entitled Mercedes McNeal v. Westrock Services, LLC, Case No. LACV046143

currently pending in the District Court of Clinton County, Iowa. In support of its Notice of

Removal, Defendant states as follows:

       1.      Plaintiff Mercedes McNeal (“Plaintiff”) sued Defendant by filing her state-court

Petition on August 28, 2019, in the District Court for Clinton County, Iowa. The Petition was

served on September 9, 2019. As required under 28 U.S.C. § 1446(a) and Local Rule 81, copies

of all process, pleadings, and orders served are attached as Exhibit A.

       2.      No further proceedings have been had in this action, nor have any other processes,

pleadings, or orders been served on Defendant.

       3.      Plaintiff’s Petition alleges that Defendant violated Iowa Code § 730.5(8)(a)(1)-(2),

Private sector drug-free workplaces.

       4.      Under 28 U.S.C. § 1446, removal is timely if it filed within 30 days after a

defendant is served with a summons and the initial pleading. Defendant is timely filing this

removal.
       Case 3:19-cv-00070-SMR-CFB Document 1 Filed 09/27/19 Page 2 of 5



       5.      This is a civil action over which this Court also has original jurisdiction under 28

U.S.C. § 1332 (diversity).

                                     DIVERSITY JURISDICTION

       6.      This Court also has diversity jurisdiction over this case under 28 U.S.C. § 1332.

       7.      Plaintiff Mercedes McNeal is a citizen of Iowa.

       8.      Defendant Westrock Services, LLC’s principal place of business in Atlanta, GA.

Thus, under 28 U.S.C. § 1332, Defendant is not a citizen of Iowa.

       9.      Therefore, complete diversity exists between the named parties under 28 U.S.C. §

1332, as Defendant is not a citizen of the same state as Plaintiff.

       10.     Further, the standard for determining whether a plaintiff’s claim meets the amount

in controversy is whether the district court finds, by a preponderance of the evidence, that the

amount in controversy is greater than $75,000. 28 U.S.C. § 1446(c)(2)(B).

       11.     Courts generally may consider actual, compensatory, punitive damages, and

attorney fees in determining whether the amount in controversy exceeds $75,000. See Allison v.

Sec. Ben. Life Co., 980 F.2d 1213, 1215 (8th Cir. 1992); Capital Indem. Corp. v. Miles, 978 F.2d

437, 438 (8th Cir. 1992); see also 28 U.S.C. § 1446(c)(2)(A)(i).

       12.     Here, Plaintiff’s alleged damages include “lost wages and benefits, loss of

employment (for which she seeks reinstatement, or alternatively, front pay), compensatory

damages including emotional distress and loss of enjoyment of life, prejudgment interest on all

amounts as allowed by Iowa law,” and attorney’s fees and costs, including expert witness fees.

       13.     Although Plaintiff’s Petition does not allege a specific amount of total damages

sought, Defendant believes in good faith that (without any admission as to the merits of Plaintiff’s
       Case 3:19-cv-00070-SMR-CFB Document 1 Filed 09/27/19 Page 3 of 5



allegations) that the total amount in controversy exceeds the jurisdictional amount of $75,000 set

forth in 28 U.S.C. § 1332(a) based upon the allegations in her Petition.

       14.     Defendant vigorously oppose Plaintiff’s claimed entitlement to attorney’s fees,

expenses, and costs, but those allegations by Plaintiff also ensure that the amount in controversy

exceeds $75,000. Claimed attorney’s fees must be considered when determining whether the

amount in controversy exceeds $75,000. See Wal-Mart Stores, Inc. v. Barton, 223 F.3d 770, 770-

74 (8th Cir. 2000) (upholding the district court’s award of $106,832.60 in attorney fees).

       15.     Thus, Plaintiff’s Petition seeks more than $75,000, which satisfies the amount in

controversy requirement set forth in 28 U.S.C. § 1332(a). This Court has diversity jurisdiction

because the parties are diverse and the amount in controversy exceeds $75,000.

       16.     Additionally, on the same date as this notice was signed, Defendant filed a copy of

this Notice of Removal with the Clerk of the District Court in and for Clinton County, Iowa (see

Exhibit B – Notice of Filing of Notice of Removal to Federal Court), the district in which this

action was commenced and pending at the time this Notice of Removal was filed with this Court.

       17.     Consistent with Local Rule 81, as of the date this Notice of Removal was signed,

there are no motions pending in the District Court of Clinton County, Iowa that will require

resolution by the court. However, matters that are currently pending in the District Court of

Clinton County, Iowa, is Mercedes McNeal v. Westrock Services, LLC, Case No. LACV046143,

that will require resolution by this Court. (See Exhibit C.)

       18.     Consistent with Local Rule 81, Defendant provides the names of counsel and the

law firms that have appeared in the state court action, with their office addresses, telephone

numbers, facsimile numbers, and email addresses, and the names of the parties they represent:

       Attorney for Plaintiff                        Attorney for Defendant
       John F. Doak                                  Christine Bestor Townsend
       Case 3:19-cv-00070-SMR-CFB Document 1 Filed 09/27/19 Page 4 of 5



       Katz Nowinski, P.C.                         Ogletree, Deakins, Nash, Smoak,
       1000 36th Avenue                            & Stewart, P.C.
       Moline, IL 61265                            1243 N. 10th Street, Suite 200
       Telephone: 309-797-3000                     Milwaukee, WI 53205
       Facsimile: 309-797-3330                     Telephone: 414-239-6413
       E-mail: jdoak@katzlawfirm.com               Facsimile: 414-755-8289
                                                   E-mail: Christine.townsend@ogletree.com

       ACCORDINGLY, Defendant respectfully requests that the above-entitled action now

commenced against it in the District Court of Clinton County, Iowa be removed to this Court.

       Dated: September 27, 2019.

                                            Respectfully submitted,

                                            OGLETREE, DEAKINS, NASH
                                            SMOAK & STEWART, P.C.

                                            By: /s/Christine Bestor Townsend
                                            Christine Bestor Townsend (Iowa Bar #0012175)
                                            OGLETREE, DEAKINS, NASH, SMOAK
                                             & STEWART, P.C.
                                            1243 N. 10th Street, Suite 200
                                            Milwaukee, WI 53205
                                            Telephone: 414 755-8289
                                            Facsimile: 414-755-8289
                                            E-mail:Christine.townsend@ogletree.com

                                            ATTORNEY FOR DEFENDANT
                                            WESTROCK SERVICES, LLC
       Case 3:19-cv-00070-SMR-CFB Document 1 Filed 09/27/19 Page 5 of 5



                               CERTIFICATE OF SERVICE

       I hereby certify that on September 27, 2019, the foregoing Notice of Removal was filed

electronically, by using the Court’s ECF system and also served the foregoing electronically, via

e-mail on the following:

              John F. Doak No. 0002143
              Katz Nowinski, P.C.
              1000 36th Avenue
              Moline, IL 61265
              309-797-3000
              309-797-3330 (Facsimile)
              jdoak@katzlawfirm.com

              ATTORNEY FOR PLAINTIFF

       The undersigned attorney further certifies that she caused a copy of the foregoing Notice

of Filing Notice of Removal to be electronically filed by using the District Court of Clinton

County, Iowa Court’s e-filing system on this 27 day of September, 2019.


                                                /s/ Christine Bestor Townsend
                                                ATTORNEY FOR DEFENDANT




                                                                                        40093250.1
